Citation Nr: 1434009	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-17 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to August 16, 2007, and greater than 10 percent thereafter, for low back strain. 

2.  Entitlement to an initial compensable rating for helicobacter pylori (H. pylori). 

3.  Entitlement to an initial compensable rating for abdominal scar, residuals of a cesarean section (C-section).

4.  Entitlement to an initial compensable rating for post-inflammatory hyperpigmentation. 

5.  Entitlement to an initial rating greater than 30 percent prior to December 18, 2008, and greater than 70 percent thereafter, for posttraumatic stress disorder (PTSD). 

6.  Entitlement to an initial rating greater than 10 percent for headaches, not otherwise specified.

7.  Entitlement to a disability rating greater than 10 percent for residuals of cholecystectomy with gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for bilateral shin splints. 

9.  Entitlement to service connection for a left hip quad strain. 

10.  Entitlement to service connection for a stomach ulcer. 

11.  Entitlement to service connection for residuals of a fracture of the right 5th toe. 

12.  Entitlement to service connection for a neck disability. 

13.  Entitlement to service connection for hemorrhoids. 

14.  Entitlement to service connection for a left knee disability. 

15.  Entitlement to service connection for sinusitis.

16.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to November 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2007, March 2008, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2007, the RO granted the Veteran's claims of service connection for low back strain, H. pylori, and post-inflammatory hyperpigmentation, and assigned zero percent (noncompensable) ratings effective November 4, 2006.  The RO also denied the Veteran's claims of service connection for left hip quad strain, GERD, stomach ulcer, residuals of a fractured right 5th toe, neck strain, bilateral toenail disability, abnormal Pap test, ovarian cyst, constipation, hemorrhoids, right and left knee disabilities, and sinusitis. 

In March 2008, the RO granted, in pertinent part, the Veteran's claims of service connection for PTSD, assigning a 30 percent rating effective November 4, 2006, and for an abdominal scar, assigning a zero percent (noncompensable) rating effective November 4, 2006.  The RO also denied the Veteran's claim of service connection for bilateral shin splints. 

In April 2008, the RO assigned an increased 10 percent rating for the Veteran's service-connected low back strain effective August 16, 2007.  In February 2009, the RO assigned an increased 50 percent rating for the Veteran's service-connected PTSD effective December 18, 2008.  In a September 2007 rating decision, the RO granted the Veteran's claim of service connection for alopecia, assigning a zero percent rating effective April 20, 2001.  Because the initial ratings assigned to the Veteran's service-connected low back strain and PTSD are not the maximum ratings available for these disabilities, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2010, the Board took jurisdiction of the TDIU issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded this case to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

After attempting to accomplish the requested action (sending additional notice, the receipt of VA treatment records, and scheduling VA examinations), the AMC assigned a higher initial 70 percent rating effective December 18, 2008, for the Veteran's service-connected PTSD by rating decision dated in October 2010.  The RO also granted service connection for irritable bowel syndrome (claimed as constipation) by rating decision dated in May 2012.

In an August 2013 rating decision, the RO included the Veteran's claimed GERD in her already service-connected residuals of cholecystectomy.  The RO granted service connection for headache, not otherwise specified, assigning a 10 percent rating effective June 29, 2012,  The RO also continued a 10 percent rating for residuals of cholecystectomy.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims - a Virtual VA paperless claims file and a Veterans Benefits Management System (VBMS) paperless claims file.  A review of the documents in Virtual VA reveals an April 2013 Report of Contact as well as VA treatment records dated through March 2013 which were not considered by the RO in the most recent June 2012 Supplemental Statement of the Case (SSOC).  While these treatment records show current treatment for the Veteran's PTSD, they do not show any treatment for the service-connected low back strain, H. pylori, and abdominal scar.

A review of the documents in VBMS reveals the August 2013 rating decision, an October 2013 notice of disagreement pertaining to the August 2013 rating decision, and September and October 2013 statements regarding the Veteran's service-connected headaches and residuals of cholecystectomy.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issues regarding post-inflammatory hyperpigmentation, PTSD, TDIU, bilateral shin splints, left hip quad strain, stomach ulcer, residuals of a fracture of the right 5th toe, neck, hemorrhoids, left knee, sinusitis, headaches, and residuals of cholecystectomy with GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar back strain has been compensably disabling throughout the appeal period; it has not resulted in forward flexion of the thoracolumbar spine greater than 30 degrees, the combined range of motion of the thoracolumbar spine has not been less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, intervertebral disc syndrome with incapacitating episodes, or neurologic impairment.

2.  The record evidence does not show that the Veteran's service-connected H. pylori is manifested by chronic gastritis with symptoms and small nodular lesions, multiple small eroded or ulcerated areas, or severe hemorrhages or large ulcerated or eroded areas.

3.  The record evidence shows that the Veteran's service-connected abdominal scar is not deep, unstable, or painful, does not lose its covering repeatedly, does not cover an area of 144 square inches or greater, and does not affect any function adversely.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, and no higher, prior to August 16, 2007, for lumbar back strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).

2.  The criteria for a compensable disability rating for H. pylori have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, DC 7307 (2013).

3.  The criteria for an initial compensable rating for abdominal scar, residuals of a C-section, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, DC 7805 (effective before and after October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board observes that the Veteran has appealed the propriety of the initially assigned ratings for her low back strain, H. pylori, and abdominal scar from the original grant of service connection. VA's General Counsel  has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490. 

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service VA and private treatment records have been obtained and considered.  In this regard, the Board notes that, following the May 2010 remand, additional VA treatment records dated through March 2013 and additional private treatment record dated through September 2010 were obtained.  Therefore, the Board finds that VA satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional outstanding records that have not been requested or obtained by VA.  
 
The Veteran also was afforded VA examinations in January 2007 and September 2010 in conjunction with the increased rating claims on appeal.  Neither the Veteran nor her representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that these examinations are adequate in order to evaluate the Veteran's service-connected low back strain, H. pylori, and abdominal scar as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  While the most recent examination was conducted nearly four years ago, there is additional medical evidence, including VA treatment records, that adequately addresses the level of impairment of the Veteran's service-connected low back strain, H. pylori, and abdominal scar since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, the Veteran has not alleged that such disabilities have increased in severity since the September 2010 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (finding mere passage of time not a basis for requiring new examination).  The most recent examination report of record is adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.  In summary, VA has satisfied its duty to inform and assist the Veteran at every stage in this case at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB, 6 Vet. App. at 35.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Low Back Strain

Service treatment records show that the Veteran began complaining of low back pain as early as February 2001.  The Veteran submitted a claim for service connection for a low back disorder in December 2006, immediately following her discharge from military service.  By rating decision dated in April 2007, the RO granted service connection for low back strain, assigning a noncompensable disability rating effective November 4, 2006, the day after the Veteran's discharge from military service.  The Veteran submitted a notice of disagreement regarding the low back strain in October 2007 and, thereafter, perfected an appeal.  In a subsequent April 2008 rating decision the RO increased the Veteran's disability rating for low back strain to 10 percent effective August 16, 2007, the date of a VA treatment record.

The Veteran's low back strain has is rated under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain).  See 38 C.F.R. § 4.71a, DC 5237 (2013).  In this regard, the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted where there is forward flexion of the cervical spine to 15 degrees of less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating, which has been assigned for both the Veteran's lumbar spine disability, is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, of the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is a vertebral body fracture with loss of 50 percent or more of the height.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App. at 202.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Evidence relevant to the severity of the Veteran's low back strain includes VA examination reports dated in January 2007 and September 2010.  During the January 2007 examination, the Veteran reported that she had had some trouble with her back since 2001, gradual onset without specific history of trauma.  The pain was located on the right side of her back about waistline.  The pain occurred every other day and was characterized by sharp pain with movement.  The intensity was described as seven out of ten and treatment involved Tylenol two or three times per week with good relief.  There were no significant side effects.  The Veteran denied incapacitation, braces, and surgery.  During military service, the Veteran was reportedly placed on light duty two to three times during active service for one or two weeks.  She indicated that she was able to perform her usual activities of daily living but that she was experiencing some mild increase of the back pain with her pregnancy at five months duration.  Post-service, the Veteran was working for the Army Defense Contract in the supply area.  Examination of the spine revealed normal appearance with normal inspection, normal posture and gait, normal curvature of the spine, normal symmetry in appearance, normal symmetry and rhythm of spinal motion.  Range of motion of the thoracolumbar spine was full with forward flexion from 0 to 90 degrees, backward extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees bilaterally, and lateral rotation from 0 to 30 degrees bilaterally.  No additional limitation were noted with three repetitions of movements during the physical examination as related to pain, fatigue, incoordination, weakness, or lack of endurance.  The lumbar spine was not painful on motion and was nontender without spasm or weakness.  Neurological examination of the upper and lower extremities revealed motor, sensory, and deep tendon reflexes to be intact.  Lashgue sign was negative.  

During the September 2010 VA examination the Veteran reiterated a history of low back pain beginning in 2001 or a gradual onset and without trauma.  She indicated that she had sharp pain in her back in the morning and that her back problems had gotten progressively worse.  She treated the back pain with medication which resulted in a good response.  Side effects from the medication were gastrointestinal upset unless taken with food or Zantac.  On musculoskeletal examination there were no abnormalities of spinal muscle, such as guarding, spasm, or tenderness.  There was no evidence of spinal ankylosis and results of straight leg raise test were negative.  There was no evidence of fracture of one or more vertebral bodies.  Upon range of motion testing the Veteran had flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees bilaterally, and lateral rotation from 0 to 30 degrees bilaterally.  Notably, there was pain on motion, particularly at extremes of forward flexion.  Other significant physical findings included mild tenderness of paracervical muscles.  

It was noted that the Veteran was employed fulltime as a supply clerk and that she had lost five weeks from work in the past 12 months due to musculoskeletal symptoms and headaches.  The examiner continued a diagnosis of low back strain.  

Also of record are VA treatment records dated through March 2013.  Significantly, an August 16, 2007 VA treatment record shows complaints of low back pain.  Musculoskeletal examination of the lumbar spine at that time revealed no external injuries or deformities but tenderness was noted on palpation in midline and over the lumbosacral paraspinal muscles.  She had active range of motion on forward flexion.  She was able to reach up to the knees and unable to bend over further due to the low back pain.  Extension was moderately limited.  Right and left lateral rotations were moderately limited due to pain.  With regard to the upper extremities, active range of motion was within normal limits in all joints of both upper extremities.  Motor strength was grade 5/5.  With regard to the lower extremities, straight leg raise test was 0 to 40 degrees bilaterally.  

An April 2008 VA treatment record shows complaints of back pain and also shows lumbar range of motion to be restricted mildly in all planes with moderate restriction in flexion.  Similarly, a June 2008 VA treatment record shows back tenderness on palpation in midline and over the lumbosacral paraspinal muscles.  There was active range of motion on forward flexion and she was able to reach up to the midthigh but unable to bend over further due to the low back pain.  Extension, right and left lateral rotation, as well as right and left lateral flexions were moderately limited due to the pain.  No sensory deficit was noted at the time.

There are two periods of time at issue here: prior to August 16, 2007, when the RO assigned a zero percent (noncompensable) rating, and from August 16, 2007, when the RO assigned a 10 percent rating.  The Board will consider the proper evaluation to be assigned for both time periods pursuant to the Court's holding in Fenderson.

Having reviewed the record evidence, the Board finds that an initial rating of 10 percent, and no higher, is warranted throughout the appeal period.  Notably, while the January 2007 VA examiner indicated that the Veteran's lumbar spine was not painful on motion, the Veteran reported during that examination that she experienced pain in the lumbar spine every other day.  Thus, a rating of 10 percent for the low back strain is warranted for the entire time period on appeal.  With regard to the possibility of an even higher rating for the low back strain, the Board finds that a rating higher than 10 percent is not warranted.  As above, under the General Rating, the next higher 20 percent rating is assignable where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees.  Significantly, range of motion testing for the thoracolumbar spine during the January 2007 and September 2010 VA examinations show full lumbar flexion to 90 degrees.  While the April 2008 VA treatment record shows "moderate restriction in flexion" this is not expressed in degrees.  Furthermore, even if the Veteran had a loss of flexion in April 2008 she had full flexion in September 2010.  There are no other range of motion findings pertinent to the current claim on appeal.  As the Veteran's thoracolumbar flexion is greater than 60 degrees, a higher rating for the lumbar spine is not warranted.  

The Board also has considered the Veteran's functional impairment due to pain and other DeLuca factors.  As noted, the Veteran was able to accomplish the noted range of motion, even with pain.  Moreover, the medical evidence simply does not reflect functional loss-in addition to that shown objectively-due to pain, weakness, excess fatigability, or incoordination (to include with flare-ups or on repeated use) warranting a disability rating in excess of the assigned rating.  Both the January 2007 and September 2010 VA examiners wrote that, even following repetitive range of motion testing, there was no evidence of painful motion, fatigue, impaired endurance, or weakened movements.  While the September 2010 examiner noted that there was painful motion on extremes of forward flexion, even considering the Veteran's complaints of pain, there is no evidence that these symptoms effectively result in thoracolumbar spine forward flexion limited to 60 degrees.  As such, the Board finds that the DeLuca factors provide no basis for assignment of any higher rating for the Veteran's low back strain.

The Veteran also is not shown to have any associated neurological impairment.  Both the January 2007 and September 2010 VA examiners noted normal neurological evaluation.  The Board also has considered the applicability of the Formula for Rating Intervertebral Disc Syndrome (IVDS).  There is no evidence that the Veteran experiences IVDS as a result of her service-connected low back strain and, as such, a higher rating under the formula for rating IVDS is not warranted.  In summary, the Board finds that a disability rating greater than 10 percent for the Veteran's service-connected low back strain is not warranted.

H. pylori

Service treatment records show a laboratory test that diagnosed H. pylori.  The Veteran submitted a claim for service connection for H. pylori in December 2006, immediately following her discharge from military service.  By rating decision dated in April 2007, the RO granted service connection for H. pylori, assigning a noncompensable disability rating effective November 4, 2006, the day after the Veteran's discharge from military service.  The Veteran submitted a notice of disagreement regarding the H. pylori in October 2007 and, thereafter, perfected an appeal.  
	
The Veteran's service-connected H. pylori is rated under 38 C.F.R. § 4.114, DC 7307.  See 38 C.F.R. § 4.114, DC 7307 (2013).  DC 7307 provides that a 10 percent rating will be assigned for chronic gastritis with small nodular lesions and symptoms, and a 30 percent rating will be assigned for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  A maximum 60 percent rating will be assigned for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  Id.  

Evidence relevant to the severity of the Veteran's service-connected H. pylori includes VA examination reports dated in January 2007 and September 2010.  During the January 2007 examination, the Veteran reported that she had a history of indigestion and heartburn.  While stationed in Iraq, she tested positive for H. pylori.  At the time of the examination, the Veteran reported minimal heartburn and took antacids infrequently without nausea, vomiting, or diarrhea.  It was noted that the Veteran did have a history of chronic constipation.  
Physical examination of the abdomen revealed that it was soft, nontender, and without masses or organomegaly other than obvious pregnancy consistent with the Veteran's history of five months.  She had no epigastric tenderness.  The diagnosis was GERD, ulcers, and H. pylori with correct diagnosis as positive H. pylori, asymptomatic.  

During the September 2010 VA examination, the Veteran reported a history of H. pylori since 2004.  Circumstances and initial manifestations included nausea and vomiting.  The condition had become progressively worse and was treated with medication with good response.  There were no side effects from the current treatment.  The Veteran reported a history of nausea, diarrhea, constipation, indigestion, and hemorrhoids.  She denied a history of vomiting, heartburn, hernia, abdominal mass, abdominal swelling, regurgitation and jaundice.  There was no history of fecal incontinence or post-prandial symptoms after ulcer surgery.  There was no dysphagia, hematemesis, melena, pancreatitis, gallbladder attacks, or abdominal pain.  On physical examination, inspection of the abdomen was normal.  Bowel sounds were also normal and there was no other abnormality of auscultation.  There was no palpable mass, hernia, or ascites present.  There was no abdominal guarding or tenderness.  The liver and spleen were normal.  The diagnosis was H. pylori in remission.  

Also of record are VA treatment records dated through March 2013.  Significantly, these records show that the Veteran underwent esophagogastroduodenoscopy (EGD) in May 2010 which was normal.

Under DC 7307, a 10 percent rating will be assigned if the Veteran has chronic gastritis with small nodular lesions and symptoms.  The Veteran does not exhibit all three of these elements, however.  While neither the January 2007 nor the September 2010 examination reports specifically state whether the Veteran experiences gastritis, the Board notes that "gastritis" is defined as inflammation of the stomach.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 757 (30th ed.2003).  "Gastroenteritis" is defined as an acute inflammation of the lining of the stomach and intestines, characterized by anorexia, nausea, diarrhea, abdominal pain, and weakness.  Id., at 758.  Given these definitions, it is clear from a review of the record evidence that the Veteran does not experience gastritis.  The January 2007 VA examination report shows that there was no epigastric tenderness. The September 2010 VA examination also showed no abdominal guarding or tenderness and indicated that the Veteran's H. pylori was in remission.  As for the Veteran's other gastrointestinal complaints, the Board notes that service connection also is in effect for irritable bowel syndrome and GERD, each evaluated as 10 percent disabling.  The Board notes in this regard that VA regulations specifically instruct that separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25  (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  As there is no medical evidence of chronic gastritis with small nodular lesions and symptoms, the Board finds that the criteria for a 10 percent rating for H. pylori have not been met. 38 C.F.R. § 4.114, DC 7307 (2013).  Furthermore, as there is no evidence of chronic gastritis, a 30 percent or 60 percent rating under DC 7307 similarly is not warranted.  Therefore, the criteria for a compensable rating under 38 C.F.R. § 4.114, DC 7307 for the Veteran's service-connected H. pylori have not been met.

The Board also has considered whether a higher evaluation is available under a different diagnostic code in the schedule of ratings for the digestive system.  Specifically, the Board has considered rating the Veteran under DC's 7203 (Esophagus, stricture of), 7204 (Esophagus, spasm of), 7307 (Gastritis, hypertrophic), and 7310 (Stomach, injury of, residuals); however, the evidence fails to support a finding that the Veteran's H. pylori is analogous to any of these disorders.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).
	
In deciding the Veteran's claim, the Board has considered whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  See Fenderson, 12 Vet. App. at 119.  The Board does not find any competent evidence that the Veteran's service-connected H. pylori should be increased for any separate periods based on the facts found throughout the appeal period.  

Abdominal Scar

Service treatment records show that the Veteran underwent a c-section in November 2005.  In October 2007, she submitted a claim for service connection for a c-section scar.  By rating decision dated in April 2007, the RO granted service connection for abdominal scar, residual from c-section, assigning a noncompensable disability rating, also effective November 4, 2006.  The Veteran submitted a notice of disagreement regarding the abdominal scar in May 2008 and, thereafter, perfected an appeal.
	
The Veteran's abdominal scar is rated under 38 C.F.R. § 4.114, DC 7805.  See 38 C.F.R. § 4.114, DC 7805 (2013).  The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, DC's 7801-7805.  DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118.

DC 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118.

The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008, however, although a claimant may request consideration under the amended criteria.  In this case, the Veteran submitted her claim in October 2007 and has not requested consideration under the amended criteria.  The RO nevertheless considered her abdominal scar under the amended criteria in the June 2012 SSOC.  Therefore, the Board also will consider the Veteran's claim under the old and new criteria.

Effective October 23, 2008, under DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating

Under revised DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation. Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under the revised DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation. Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) under that provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7803, when applicable.

The revised DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. §§ 4.118, DCs 7801-7805 (effective from October 23, 2008).

Evidence relevant to the severity of the Veteran's abdominal scar includes VA examination reports dated in February 2008 and September 2010.  During the February 2008 VA examination the Veteran reported that she underwent c-section during military service in November 2005 resulting in a transverse scar in the lower abdominal area.  She reported constant burning over the scar area.  There was no pain, discharge, heat, or redness of the scar.  Physical examination of the scar revealed a transverse scar over the lower abdominal area just above the mons pubis.  The scar was 13.5 centimeters (cm) long and very thin.  Only the middle of the two centimeter area of the scar was 0.3 cm wide.  There was no pain and no adherence to underlying tissue.  Texture of the skin was normal and the scar was stable.  There was no elevation or depression of the surface contour of the scar on palpation.  The scar was superficial, meaning there was no underlying soft tissue damage.  There was no inflammation, edema, or keloid formation.  The scar was a normal color and there was no abnormal hypo or hyperpigmentation.  There was no induration or inflexibility of the skin and there was no limitation of motion caused by the scar.  The diagnosis was c-section scar as described.  In a November 2008 addendum it was noted that the claims file was reviewed and resulted in no change in the diagnosis.  

During the September 2010 VA examination the Veteran reported a history of c-section in 2005 with hyperpigmentation scars.  These disabilities were reportedly stable.  She used moisturizing lotion to treat these disorders with good response and no side effects.  On physical examination of the skin it was noted that the Veteran's c-section scar was well healed.  In a December 2010 addendum, it was noted that the Veteran's well healed c-section scar was 6 cm, non-tender, stable, superficial, without inflammation, adherence, induration, or limitation of motion.    

Also of record are VA treatment records dated through March 2013.  These records are negative for treatment or complaints regarding the c-section scar.  

The Board finds that the preponderance of the evidence is against assigning an initial compensable rating for the Veteran's service-connected abdominal scar.  The record evidence shows that the Veteran's abdominal scar is no more than 13.5 centimeters in length.  There also is no evidence that the Veteran's scar is deep, unstable, painful, that it loses its covering repeatedly, covers an area of 144 square inches or greater, or adversely affects any function.  As such, it is rated appropriately as zero percent disabling (noncompensable).  The Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable DCs.  Because there are specific DCs to evaluate scars, consideration of other DCs for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific DC to rate the disability); see also Butts, 5 Vet. App. at 532.  

In deciding the Veteran's claim, the Board has considered whether the Veteran is entitled to an increased evaluation for her service-connected abdominal scar for separate periods based on the facts found during the appeal period.  See Fenderson, 12 Vet. App. at 119.  The Board does not find any competent evidence that the Veteran's service-connected abdominal scar should be increased for any separate periods based on the facts found throughout the appeal period.  

The Board also has carefully considered the Veteran's contentions with respect to the nature of her service-connected low back strain, H. pylori, and abdominal scar/  The Board notes in this regard that the Veteran, as a lay person, is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and are contemplated by the disability ratings currently assigned for her service-connected low back strain, H. pylori, and abdominal scar.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of these service-connected disabilities.  As such, while the Board accepts the Veteran's testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected low back strain, H. pylori, and abdominal scar.   

Extraschedular

The Board also has contemplated whether the case should be referred for consideration of extra-schedular ratings for her service-connected low back strain, H. pylori, and abdominal scar.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected low back strain, H. pylori, and abdominal scar with the established criteria for each of these disabilities found in the rating schedule.  The Board finds that the symptomatology associated with these disabilities are addressed fully by the rating criteria under which they are rated.  In short, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to her service-connected low back strain, H. pylori, and abdominal scar and there are no additional symptoms.

With regard to the Veteran's low back strain, this service-connected disorder requires application of the holding in Deluca and Mitchell which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  Applying these regulations to the Veteran's appeal, the Board finds that the Veteran's 10 percent rating contemplates her functional loss, to include limited range of motion, as a result of her lumbar spine symptomatology.  

Because the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities, the Board need not proceed to consider the second factor (i.e., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization).  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected low back strain is not warranted.  See also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

Entitlement to an initial rating of 10 percent, and no higher, prior to August 16, 2007, for low back strain is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable rating for H. pylori is denied. 

Entitlement to an initial compensable rating for abdominal scar, residuals of a C-section, is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).    

Post-inflammatory Hyperpigmentation

With regard to the post-inflammatory hyperpigmentation, pursuant to the May 2010 Board remand, the Veteran was afforded a new VA examination to determine the current level of severity of her service-connected post-inflammatory hyperpigmentation in September 2010.  Upon physical examination of the skin, it was noted that the Veteran had a rash or other lesions.  No hyperpigmentation was found.  It was then noted that the Veteran had two areas of hyperpigmentation on her anterior chest between her breasts that were approximately two cm in diameter, described as macular lesions without scaling.  She also had a small lesion on her left upper chest, just below the clavicle and along either side of the neck that was only a few millimeters.  This affected less than one percent of her exposed body area and less than two percent of her total body area.  The diagnosis was hyperpigmentation, chest, asymptomatic, non-disfiguring.  

The Board finds that the September 2010 VA examinaition is inadequate for several reasons.  First, the examination report states both that no hyperpigmentation was found and 2 areas of hyperpigmentation were visible.  These statements contradict each other and require clarification as to whether the Veteran, in fact, has any areas of hyperpigmentation.  The September 2010 VA examination report also does not indicate whether the Veteran used intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for her hyperpigmentation.  

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the September 2010 VA skin examination is inadequate, the Board finds that, on remand, the Veteran should be afforded a new VA examination to determine the current nature and severity of her service-connected post-inflammatory hyperpigmentation.  

PTSD

With regard to PTSD, the Board notes that the most recent SSOC in this case is dated in June 2012.  The RO has not had a chance to review VA treatment records dated through March 2013.  Significantly, the treatment records dated since June 2012 include VA psychiatric treatment reports dated in August 2012 and January 2013.  The Veteran also has not waived RO jurisdiction over this evidence in the first instance.  Accordingly, this case must be remanded to the RO so that the RO may consider the claim in light of the evidence received subsequent to the June 2012 SSOC.  See generally See Disabled American Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (finding that the Board may not consider additional evidence without having to remand the case to agency of original jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c) (2013).


TDIU

With regard to the TDIU claim, the Veteran claims that she is entitled to a TDIU as a result of her service-connected disabilities.  Because the Veteran's other currently appealed claims are being remanded for additional development, and because adjudication of these claims likely will impact the Veteran's TDIU claim, the Board finds that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  

Also, pursuant to the Board's May 2010 remand, the Veteran was afforded a VA examination with regard to her TDIU claim in September 2010.  Subsequently, by rating decision dated in October 2010 the RO increased the Veteran's disability rating for her PTSD to 70 percent disabling effective December 18, 2008.  Notably, the Veteran did not meet the scheduler requirements for a TDIU 38 C.F.R. § 4.16(a) at the time of the September 2010 VA examination although she met these requirements at the time of the October 2010 rating decision.  By rating decision dated in May 2012, the RO granted service connection for irritable bowel syndrome, assigning a 10 percent rating effective November 14, 2006.  As such, upon resolution of the remanded claims, the Veteran should be afforded another examination and another medical opinion should be obtained regarding the impact of her service-connected disabilities, alone or in combination, on her employability.  See 38 C.F.R. § 4.16(a) (2013).

Shin Splints

With regard to shin splints, in May 2010, the Board remanded this issue for a medical opinion to determine whether the "residuals of bilateral shin splints"  diagnosed in the February 2008 VA examination were related to the Veteran's military service.  Pursuant to this remand, the Veteran was afforded a VA general examination in September 2010.  At that time she reported an onset of shin splints in 1999.  She specifically reported occasional discomfort when walking more than two miles, two times per week for exercise.  The pain was intermittent with remissions and there was no reported treatment.  Significantly, the examiner wrote "yes" to the question "did injury or disease occur during active service."  Physical examination of the lower extremities did not show any findings regarding shin splints and, in the diagnosis section, the examiner wrote "shin splints, not found."  In an April 2012 addendum opinion the examiner wrote that the Veteran's claimed shin splints were not an undiagnosed illness forming part of a multi-symptom illness nor secondary to contaminated water or toxics.  Specifically, the examiner wrote that shin splints are anatomical with specific etiology, usually due to pes planus or anatomically abnormal tibia bones.  

Unfortunately, the Board finds that an addendum opinion is necessary to decide the case.  Specifically, the addendum opinion should address whether the Veteran's documented "residuals of bilateral shin splints" in 2008 are related to her military service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Left Hip Quad Strain

With regard to the left hip quad strain, in May 2010, the Board remanded this issue for a medical opinion to determine whether the "left hip quad strain which the patient states involves the right hip with correct diagnosis as trochanteric bursitis, right hip" diagnosed in the January 2007 VA examination is related to the Veteran's military service.  Pursuant to this remand, the Veteran was afforded a VA general examination in September 2010.  At that time she reported an onset of left hip quad strain in 2000.  She specifically reported occasional discomfort when walking more than two miles.  The "course since onset" was reportedly "stable" and there were no treatments.  Significantly, the examiner wrote "yes" to the question "did injury or disease occur during active service."  Physical examination of the left knee was normal and, in the diagnosis section, the examiner wrote "quad strain left hip, not found."  In an April 2012 addendum opinion, the examiner wrote that the Veteran's claimed left hip quad strain was not an undiagnosed illness forming part of a multi-symptom illness nor secondary to contaminated water or toxics.  Specifically, the examiner wrote that left hip quad strain was not unusual in female soldiers due to strenuous military duties and training.

Unfortunately, the Board finds that an addendum opinion is necessary to decide the case.  Specifically, the addendum opinion should address whether the Veteran's documented "left hip quad strain which the patient states involves the right hip with correct diagnosis as trochanteric bursitis, right hip" in 2007 is related to her military service.  Id.

Stomach Ulcer

With regard to the stomach ulcer, in May 2010, the Board remanded this issue for a medical opinion to determine whether the "GERD, ulcers, H. pylori with correct diagnosis as positive H. pylori, asymptomatic" diagnosed in the January 2007 VA examination is related to the Veteran's military service.  Pursuant to this remand, the Veteran was afforded a VA general examination in September 2010.  At that time she reported an onset of stomach ulcer in 2004.  She reported that the symptoms began the same time as her H. pylori infection and GERD.  Her "course since treatment" was stable and she treated the ulcer with medication with good results.  Significantly, the examiner wrote "yes" to the question "did injury or disease occur during active service."  Physical examination does not show any findings regarding stomach ulcers and, in the diagnosis section, the examiner wrote "stomach ulcer, not found."

Unfortunately, the Board finds that an addendum opinion is necessary to decide the case.  Specifically, the addendum opinion should address whether the Veteran's documented "GERD, ulcers, H. pylori with correct diagnosis as positive H. pylori, asymptomatic" in 2007 is related to her military service.  Id.
	
Residuals of a Fracture of the Right 5th Toe

With regard to the residuals of a fracture of the right 5th toe, in May 2010, the Board remanded this issue for a medical opinion to determine whether the "fractured right 5th toe" diagnosed in the January 2007 VA examination is related to the Veteran's military service.  Pursuant to this remand, the Veteran was afforded a VA general examination in September 2010.  At that time, she reported an onset of fracture to the right toe in 2001.  She specifically reported residual pain at the lateral aspect of the foot and wore inserts without relief.  The "course since onset" was reportedly "stable" and there were no treatments.  Significantly, the examiner wrote "yes" to the question "did injury or disease occur during active service."  Physical examination did not show any findings regarding and, in the diagnosis section, the examiner wrote "FX R 5TH TOE, HEALED, NORMAL EXAM."  In an April 2012 addendum opinion, the examiner wrote that the Veteran's claimed residuals of a fracture of the right 5th toe was not an undiagnosed illness forming part of a multi-symptom illness nor secondary to contaminated water or toxics.  Specifically, the examiner wrote that a fracture of the toes is etiologically caused by an injury.    

Unfortunately, the Board finds that an addendum opinion is necessary to decide the case.  Specifically, the addendum opinion should address whether the Veteran's documented "fractured right 5th toe" in 2007 is related to her military service.  Id.  

Residuals of a Neck Disability

With regard to residuals of a neck disability, in May 2010, the Board remanded this issue for a medical opinion to determine whether the "neck strain (motor vehicle accident, normal exam" diagnosed in the January 2007 VA examination is related to the Veteran's military service.  Pursuant to this remand, the Veteran was afforded a VA general examination in September 2010.  At that time she reported an onset of cervical strain in 2001.  She reported a motor vehicle accident in 2001 where she strained her neck.  She specifically described a burning sensation along the side of her neck and indicated that she wore a brace at work.  The "course since onset" was reportedly intermittent with remission and she treated this with medication with good response.  Significantly, the examiner wrote "yes" to the question "did injury or disease occur during active service."  Physical examination of the cervical spine showed normal range of motion with pain on extremes of forward flexion and extension and,  in the diagnosis section, the examiner wrote "cervical strain."  In a May 2012 addendum opinion the examiner wrote that the Veteran's current cervical spine condition was less likely as not related to military service.  The rationale for this was that, while the Veteran was involved in a minor motor vehicle accident in July 2001 complaining of "minor body aches, neck, and lower back," there were no more neck complaints after this.  
	
Having reviewed the May 2012 addendum opinion, the Board concludes that it violates the Court's holdings in Buchanan and Barr.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  As the Court held in these cases, it is well-settled that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  The VA examiner who completed the May 2012 addendum opinion appears to have found the lack of complaints of or treatment for neck problems to be persuasive support for his negative nexus opinion concerning the contended etiological relationship between the Veteran's claimed residuals of a neck disability and active service.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his claimed residuals of a neck disability.   

Hemorrhoids

With regard to hemorrhoids, in May 2010 the Board remanded this issue for a medical opinion to determine whether the "hemorrhoids, in remission" diagnosed in the January 2007 VA examination is related to the Veteran's military service.  Pursuant to this remand, the Veteran was afforded a VA general examination in September 2010.  At that time she reported an onset of hemorrhoids in 2004.  She specifically reported constipation with protrusion tissue once every 10 days.  The "course since onset" reportedly was "stable" and she treated the hemorrhoids with medication with good results and no side effects.  Significantly, the examiner wrote "yes" to the question "did injury or disease occur during active service."  Physical examination revealed external hemorrhoids without bleeding and thrombosis.  In an April 2012 addendum opinion the examiner wrote that the Veteran's claimed hemorrhoids was not an undiagnosed illness forming part of a multi-symptom illness nor secondary to contaminated water or toxics.  In a May 2012 addendum opinion the examiner wrote that the Veteran's current hemorrhoids were less likely as not related to military service.  The rationale for this opinion was that the service treatment records were negative for documentation of hemorrhoids and a 2006 treatment record noted "no GI complaints." 

Having reviewed the April 2012 addendum opinion, the Board concludes that it violates the Court's holdings in Buchanan and Barr.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  As the Court held in these cases, it is well-settled that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  The VA examiner who completed the April 2012 addendum opinion appears to have found the lack of in-service complaints of or treatment for hemorrhoids to be persuasive support for his negative nexus opinion concerning the contended etiological relationship between the Veteran's claimed hemorrhoids and active service.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his claimed hemorrhoids.

Left Knee Disability

With regard to the left knee disability, in May 2010, the Board remanded this issue for a medical opinion to determine whether the "bilateral knee, laxity of the anterior cruciate ligament, normal exam" diagnosed in the January 2007 VA examination is related to the Veteran's military service.  Pursuant to this remand, the Veteran was afforded a VA general examination in September 2010.  At that time, she reported an onset of left knee pain with prolonged running and sharp pain in 2000.  She specifically reported pain when walking two times per week.  The "course since onset" was reportedly "stable" and there were no treatments.  Significantly, the examiner wrote "yes" to the question "did injury or disease occur during active service."  Physical examination of the left knee was normal and, in the diagnosis section, the examiner wrote "left knee condition, normal exam."

Unfortunately, the Board finds that an addendum opinion is necessary to decide the case.  Specifically, the addendum opinion should address whether the Veteran's documented "bilateral knee, laxity of the anterior cruciate ligament, normal exam" in 2007 is related to her military service.  See McClain, 21 Vet. App. at 321.

Sinusitis

With regard to sinusitis, in May 2010, the Board remanded this issue for a medical opinion to determine whether the "sinusitis, correctly diagnosed as seasonal allergic rhinitis" diagnosed in the January 2007 VA examination is related to the Veteran's military service.  Pursuant to this remand, the Veteran was afforded a VA general examination in September 2010.  At that time she reported an onset of sinusitis in 2002.  She specifically reported a history of nasal congestion as well as rhinorrhea without sinus infection.  The "course since onset" was reportedly "stable" and she treated the sinusitis with medication with good response and no side effects.  Significantly, the examiner wrote "yes" to the question "did injury or disease occur during active service."  Physical examination of the sinuses was normal and, in the diagnosis section, the examiner wrote "sinusitis, in remission."

Unfortunately, the Board finds that an addendum opinion is necessary to decide the case.  Specifically, the addendum opinion should address whether the Veteran's documented "sinusitis, correctly diagnosed as seasonal allergic rhinitis" in 2007 is related to her military service.  Id.

Headaches and Residuals of Cholecystectomy with GERD

In an October 2013 notice of disagreement in response to the August 2013 rating decision, the Veteran disagreed with the initial 10 percent rating assigned for headaches and the 10 percent rating continued for the residuals of cholecystectomy with GERD.  Specifically, the Veteran requested 30 percent ratings for each disability.  The Board finds that the aforementioned contentions represent timely notices of disagreement with respect to the initial disability rating assigned for the Veteran's headaches and continued disability rating assigned for the residuals of cholecystectomy with GERD.  38 C.F.R. § 20.201.  As such, on remand, the AOJ should issue a statement of the case (SOC) addressing these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  These issues should be returned to the Board after issuance of the SOC only if a timely substantive appeal is perfected.  See also Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board notes that judicial review is frustrated in this case because the AOJ did not comply with the terms of the prior remand.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in June 2012 without complying with the May 2010 remand instructions.  Given this error, another remand is required.

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.
	
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her representative with an SOC on the issues of entitlement to an initial rating greater than 10 percent for headaches and entitlement to a disability rating greater than 10 percent for residuals of cholecystectomy with GERD.  These claims should be returned to the Board only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for her service-connected post-inflammatory hyperpigmentation, PTSD, headaches, and residuals of cholecystectomy in recent years and/or who have treated her for her claimed bilateral shin splints, left hip quad strain, stomach ulcer, residuals of a fracture of the right 5th toe, residuals of a neck disability, hemorrhoids, left knee, sinusitis, or headaches since his service separation.  Advise the Veteran not to resubmit any records already submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate examination to determine the nature and severity of her post-inflammatory hyperpigmentation.  The Veteran's claims file and a copy of this remand should be sent to the examiner for review.  Based on a review of the claims file, the examiner should provide opinions as to the following: 

a) Whether the post-inflammatory hyperpigmentation has resulted in any of the eight characteristics of disfigurement of the head or neck;

b) Whether the post-inflammatory hyperpigmentation has resulted in any scarring of the head, neck or chest, and, if so, a description of the scars, including their length and width, their contour, their texture and whether they are painful or unstable; 

c) The percentage of the entire body and the percentage of the exposed area affected by the post-inflammatory hyperpigmentation; and

d) Whether the post-inflammatory hyperpigmentation requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the frequency and length of that therapy.

A complete rationale must be provided for any opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, then he or she should explain why.  

4.  Return the claims file to the VA examiner who conducted the Veteran's September 2010 VA general examination for an addendum to this examination report.  The claims file and a copy of this remand should be made available to the examiner.  If the September 2010 VA examiner is not available, then the claims file should be provided to an appropriate clinician so as to render the requested opinions.  Based on a review of the claims file, the examiner should offer an opinion as to the following:

(a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that that the Veteran's bilateral shin splints are related to active service.   The examiner should consider whether the Veteran's documented "residuals of bilateral shin splints" in February 2008 are related to her military service.   

(b) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left hip quad strain is related to active service.   The examiner should consider whether the Veteran's documented "left hip quad strain which the patient states involves the right hip with correct diagnosis as trochanteric bursitis, right hip" in 2007 is related to her military service.

(c) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that that the Veteran's stomach ulcer is related to active service.   The examiner should consider whether the Veteran's documented "GERD, ulcers, H. pylori with correct diagnosis as positive H. pylori, asymptomatic" in 2007 is related to her military service.

(d) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that that the Veteran's residuals of a fracture of the right 5th toe is related to active service.   The examiner should consider whether the Veteran's documented "fractured right 5th toe" in 2007 is related to her military service.

(e) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that that the Veteran's left knee disability is related to active service.   The examiner should consider whether the Veteran's documented "bilateral knee, laxity of the anterior cruciate ligament, normal exam" in 2007 is related to her military service.

(f) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that that the Veteran's sinusitis is related to active service.   The examiner should consider whether the Veteran's documented "sinusitis, correctly diagnosed as seasonal allergic rhinitis" in 2007 is related to her military service.

A complete rationale must be provided for each of the requested opinions.  In his or her opinions, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of such disabilities and the continuity of symptomatology since service.  If the examiner cannot provide the requested opinions without resorting to speculation, then he or she should explain why.  

5.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed residuals of a neck disability.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any current residuals of a neck disability currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that that the Veteran's residuals of a neck disability, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

6.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed hemorrhoids.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that that the Veteran's hemorrhoids, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

7.  Thereafter, forward the Veteran's claims file and a copy of this remand to an appropriate clinician in order to obtain an opinion as to whether the Veteran's service-connected disabilities, alone or in combination, render her unemployable.  Based on a review of the claims file, the examiner should opine whether the Veteran's service-connected disabilities, alone or in combination, render her unable to secure or follow a substantially gainful occupation.  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience but not her age nor any impairment caused by any nonservice-connected disabilities.  In this regard, service connection is in effect for PTSD, residuals of cholecystectomy with GERD, irritable bowel syndrome, low back strain, mild degenerative changes of the right knee, headaches, H. pylori, vaginitis, abdominal scar, and post-inflammatory hyperpigmentation.  A complete rationale must be provided for any opinions expressed.

8.  The Veteran should be given adequate notice of the requested examinations which includes advising her of the consequences of her failure to report to the examinations.  If she fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

9.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

	

______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


